[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]Order re Motion #157: Defendant, Rapid-American Corporation'sMotion for Summary Judgment
The foregoing motion having been heard by the court, is hereby ordered granted as defendant Rapid American Corp. (Rapid) never manufactured, produced, distributed, sold or placed into commerce, asbestos or asbestos containing products, its liability, if any, must be predicated on its status as a corporate successor to Philip Carey Manufacturing Co. (Old Carey) which did engage in the asbestos business until June 1, 1967.
As plaintiff's only exposure to asbestos occurred while he was employed by the State of Conn. at the Mansfield Training School facility from 1975 to 1987, he could not have been exposed to "Old Carey" asbestos prior to June 1, 1967, a requirement to impose (successor) liability on Rapid. See Bruno v. Garlock,
CT Page 14048 Index No. 34985/92 (Supreme Court of New York County, New York); Hughes v. Garlock, Inc. Doc. No. 2 16655-89 (Superior Court Middlesex County, N.J. April 13, 1995); Jamieson v. ACANDS, Inc.
Ca No. 93 CIV. 1957 (S.D.N.Y. September 15, 1998).
By the Court, (Skolnick, J.) __________________  10/25/99 W. Kergaravat       Date Assistant Clerk